IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES A. HEGEDUS and     §
VIRGINIA E. HEGEDUS,     §                         No. 21, 2018
                         §
    Defendants Below,    §                         Court Below: Superior Court of the
    Appellants,          §                         State of Delaware
                         §
    v.                   §                         C.A. No. S15L-12-053
                         §
BANK OF NEW YORK MELLON, §
                         §
    Plaintiff Below,     §
    Appellee.            §

                              Submitted: May 11, 2018
                              Decided:   July 10, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                         ORDER

         The Court has considered this matter on the basis of the parties’ briefs and the

record on appeal and has determined that the judgment of the Superior Court should

be affirmed on the basis of and for the reasons assigned by the Superior Court in its

opinion dated December 18, 2017.*

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                   Justice

*   Bank of New York Mellon v. Hegedus, 2017 WL 6451123 (Del. Super. Ct. Dec. 18, 2017).